                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                                              2:09-cv-04414-SDW-MCA


  IN RE: ZIMMER DUROM HIP CUP
  PRODUCTS LIABILITY LITIGATION                                        MDL-2158




                                     This Document Relates to:


             Christine Brice v. Zimmer Holdings, Inc., et al; Case No. 2:13-cv-02889
             Mark Doneson, et al v. Zimmer Holdings, Inc.; Case No. 2:11-cv-05472
             Charles Foster v. Zimmer Holdings, Inc., et al; Case No. 2:13-cv-02861
             Barbara Hanks v. Zimmer Holdings, Inc., et al; Case No. 2:13-cv-02887


            DEFENDANTS ZIMMER, INC. AND ZIMMER HOLDINGS, INC.’S
                    MOTION FOR ORDER TO SHOW CAUSE

       Defendants Zimmer, Inc., and Zimmer Holdings, Inc. (collectively “Zimmer”),

respectfully move this Court for the entry of an order directing the plaintiffs, Christine Brice, Mark

Doneson, Charles Foster, and Barbara Hanks (together, “Plaintiffs”), to present evidence that they

were implanted with a Durom Cup and to show cause why these actions should not be dismissed

without prejudice. In support of this Motion, Zimmer states as follows:

       1.      On June 9, 2010, the Judicial Panel on Multidistrict Litigation centralized the

then-pending Durom Cup cases in the District of New Jersey, styled as In re: Zimmer Durom

Hip Cup Products Liability Litigation, MDL 2158 (the “MDL”). (Transfer Order (June 9, 2010),

attached as Exhibit 1).
       2.      According to the Transfer Order, the common issues in the MDL are “whether

Zimmer’s Durom Acetabular Component (or Durom Cup), a device used in hip replacement

surgery, was defectively designed and/or manufactured, and whether Zimmer failed to provide

adequate warnings concerning the device.” (Id. at 1-2). Accordingly, a fundamental prerequisite

to participating in this MDL is the implantation of a Durom Cup.

       3.      None of the Plaintiffs herein were implanted with a Durom Cup and, thus, they do

not belong in the MDL. (See Chart, attached as Exhibit 2).

       4.      On December 21, 2018, Zimmer sent letters to Plaintiffs’ counsel explaining that

Zimmer’s records indicate that Plaintiffs were implanted with a device other than a Durom Cup

and, if they believed otherwise, to submit documentation to establish that a Durom Cup was

implanted. Zimmer requested a response no later than January 21, 2019. None of the Plaintiffs

have provided records indicating that a Durom Cup was implanted.

       5.      This Court has the authority to manage individual cases in the MDL like any other

case. In re FMC Corporation Patent Litigation 422 F. Supp. 1163, 1165 (J.P.M.L. 1976)

(“following a transfer [under Section 1407], the transferee judge has all the jurisdiction and

powers over pretrial proceedings in the actions transferred to him that the transferor judge would

have had in the absence of the transfer.”).

       6.      Because Plaintiffs were not implanted with a Durom Cup, Zimmer respectfully

requests that the Court enter an order requiring Plaintiffs to present evidence that they were

implanted with a Durom Cup and to show cause why their cases should not be dismissed without

prejudice.

       WHEREFORE, Zimmer respectfully requests this Court to issue an order to show cause

why Plaintiffs’ cases should not be dismissed without prejudice.



                                                -2-
Dated: February 15, 2019          Respectfully submitted,

                                  FAEGRE BAKER DANIELS LLP


                                  /s/ J. Joseph Tanner
                                  John Joseph Tanner
                                  Andrew L. Campbell
                                  Adrienne F. Busby
                                  Stephanie N. Russo
                                  300 North Meridian Street, Suite 2700
                                  Indianapolis, IN 46204
                                  Tel. (317) 237-0300
                                  Fax (317) 237-1000
                                  Joe.tanner@faegrebd.com
                                  Andrew.campbell@faegrebd.com
                                  Adrienne.busby@faegrebd.com
                                  Stephanie.russo@faegrebd.com




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing document has been served upon all
counsel of record via ECF, this 15th day of February, 2019.


                                  /s/ John Joseph Tanner




                                          -3-
US.121615459.04
